IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA                   : No. 170 WM 2018
                                                :
                                                :
               v.                               :
                                                :
                                                :
 ALBERT D. MAXON, JR.                           :
                                                :
                                                :
 PETITION OF: JASON A. CHECQUE,                 :
 ESQ.                                           :


                                         ORDER


PER CURIAM

       AND NOW, this 21st day of February, 2019, in consideration of the Application for

Leave to Withdraw, this matter is REMANDED to the Court of Common Pleas of Erie

County for that court to determine whether counsel should be permitted to withdraw.

       If counsel is permitted to withdraw, the court is DIRECTED to resolve any issues

relative to Albert Maxon, Jr., being appointed new counsel or granted leave to proceed

pro se.

       The Court of Common Pleas of Erie County is DIRECTED to enter its order

regarding this remand within 60 days and to promptly notify this Court of its determination.